PER CURIAM:
Anthony Ray Harris seeks to appeal an unspecified district court order entered in his action filed pursuant to 42 U.S.C. § 1983 (2006). This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). Neither of the orders entered on the district court sheet is a final order or *226an appealable interlocutory or collateral order. Accordingly, we deny Harris’ motion for release and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.